               Case 5:13-cv-00459-PSG Document 197 Filed 03/31/21 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT

 9                          NORTHERN DISTRICT OF CALIFORNIA

10
11 FACEBOOK INC., and others,                          Case No. 13-cv-00459 PSG (NC)
12                     Plaintiffs,                     ORDER ENFORCING SETTLEMENT
                                                       AGREEMENT
13             v.
                                                       Re: ECF 160, 168, 170
14 PROFILE TECHNOLOGY, LTD, and
     others,
15
                       Defendants.
16
17
18         This order confirms rulings on competing motions to enforce the 2014 settlement
19 agreement between the parties. Previous orders found that the settlement agreement was an
20 enforceable contract (ECF 105) and directed the parties to abide by their agreement (ECF
21 120). Despite encouragement from the Court to settle their dispute for good, the parties
22 returned in 2018 with a further round of cross-charges that the other party did not comply
23 with the bargain reached in their settlement.
24         The Court may retain jurisdiction to enforce a settlement agreement. Kokonnen v.
25 Guardian Life Ins. Co. of Am., 511 U.S. 375, 381-82 (1994). Here, the parties “consent to
26 jurisdiction of U.S. District Court NDCA, Magistrate Judge Cousins, to resolve any
27 disputes arising from this Settlement.” Dkt. 94-1, Ex. A (redacted). The Court accordingly
28 has jurisdictional power to interpret and enforce the settlement.
             Case 5:13-cv-00459-PSG Document 197 Filed 03/31/21 Page 2 of 3



 1         The motions presented are:

 2         ECF 160: Defendants’ motion for settlement interpretation and enforcement.

 3         ECF 168: Facebook’s motion to enforce settlement.

 4         ECF 170: Defendants’ request for order to show cause re contempt and motion for

 5 sanctions.
 6         The Court held a hearing on these motions on September 26, 2018, and issued a

 7 ruling from the bench on all three motions, while indicating a further written order would
 8 follow. A transcript of the hearing is at ECF 195 and will be referenced in this order.
 9         As to ECF 160, Defendants’ motion for enforcement is denied. I find that Facebook

10 did not breach the settlement provisions cited by Defendants. See ECF 195 at p. 32.
11         As to ECF 170, Defendants’ motion for sanctions against Facebook is denied because

12 (1) Facebook did not breach the settlement; and (2) there is a lack of evidence of
13 sanctionable conduct established by Defendants. See ECF 195 at p. 68.
14         Finally, on ECF 168, Facebook’s motion to enforce is granted, but the remedy is less

15 strenuous than requested because Defendant Claydon substantially mitigated harm caused
16 by his breach. I find that Claydon breached the settlement agreement by his April 2018
17 transfer or donation of data. And I find that this breach was not excused by Facebook’s
18 failure to audit the data purge.
19         As to a remedy, first, the Court reaffirms that all parties must comply with the

20 settlement agreement. Second, Defendants must immediately and permanently delete all
21 data that they were required to delete under the settlement agreement. A significant step
22 was already taken by Claydon in the freezing and then deletion of Internet Archive data and
23 in his cooperation in providing declarations to the Court. On the record before the Court, an
24 additional audit of Claydon’s electronic devices is not warranted.
25         Facebook’s request for fees is denied.

26         The Court will separately rule on ECF 191, Defendants’ motion to seal.

27         This case is again closed, although the Court continues to retain jurisdiction to

28 enforce the settlement agreement and the orders enforcing it.
                                                    2
      Case 5:13-cv-00459-PSG Document 197 Filed 03/31/21 Page 3 of 3



 1   IT IS SO ORDERED.

 2   Date: March 31, 2021                _________________________
                                         Nathanael M. Cousins
 3                                       United States Magistrate Judge
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                     3
